      Case 3:19-cv-00344 Document 19 Filed on 03/10/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 10, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

PAUL E. DILOCKER,                           §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 3:19-CV-00344
                                            §
BLUESTEM BRANDS, INC. D/B/A                 §
FINGERHUT,                                  §
                                            §
        Defendant.

                                        ORDER

       On March 9, 2020, Bluestem Brands, Inc. filed a voluntary petition for relief under
Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for
the District of Delaware (Case No. 20-10566-MFW).

      Accordingly, this case is hereby STAYED and ADMINISTRATIVELY
CLOSED pending the conclusion of Bluestem Brands, Inc.’s bankruptcy proceeding in
accordance with 11 U.S.C. § 362(a)(1).


       SIGNED at Galveston, Texas, this ___th day of March, 2020.



                                         ______________________________________
                                                   ANDREW M. EDISON
                                           UNITED STATES MAGISTRATE JUDGE




1/1
